Citation Nr: 1811449	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) since December 26, 2012.

2.  Entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis only.

3.  Entitlement to a TDIU prior to December 26, 2012.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to December 1968.  His awards and decorations include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2011, the Veteran testified at a video conference hearing for the issue of entitlement to a compensable rating for bilateral hearing loss before a Veterans Law Judge (VLJ) who has since retired.

In September 2011, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss for additional evidentiary development.  In August 2014, the Veteran was notified by letter that the VLJ who conducted the July 2011 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In September 2014, the Veteran requested another video conference hearing before the Board.

In October 2014, the case was remanded to schedule the Veteran for the requested video Board hearing.  In February 2015, the Veteran was notified by letter that he was scheduled for a video conference hearing in March 2015.  According to a June 2015 written brief by the Veteran's representative, the Veteran appeared for the March 2015 hearing but chose not to conduct the hearing.  Accordingly, his request for an additional hearing was considered withdrawn and the case was returned to the Board for further appellate review.  38 C.F.R. § 20.704(d) (2017).

In September 2015 the Board, in part, denied the issue of entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the September 2015 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  On April 11, 2017, a memorandum decision set aside the September 2015 Board decision, in part, for this issue regarding extraschedular consideration and remanded it to the Board.

In September 2015 the Board also raised the issue of entitlement to a TDIU and remanded it for evidentiary development and readjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although this issue was not returned to the Board for further appellate review, the Board finds this issue has been raised again, as explained below, and is listed on the title page accordingly.

The issue of entitlement to a TDIU prior to December 26, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The date of claim for entitlement to a TDIU due to service-connected bilateral hearing loss is February 14, 2008.

2.  Since December 26, 2012, the Veteran's combined schedular disability rating is for consideration of a TDIU on a schedular basis.

3.  The Veteran's service-connected disabilities as likely as not, render him unable to obtain or retain substantially gainful employment since December 26, 2012.

4.  The Veteran's symptoms and functional impairment of difficulty hearing high-pitched tones without the left hearing aid, hearing his grandchildren, pronouncing words correctly, and understanding speech in noisy environments, movies, telephone from another room, and smoke detectors caused by his service-connected bilateral hearing loss are adequately contemplated by the relevant rating schedule for service-connected bilateral hearing loss.

5.  The Veteran's symptoms and functional impairment of social avoidance, frustration, and irritability caused by his service-connected bilateral hearing loss are not adequately contemplated by the relevant rating schedule for service-connected bilateral hearing loss but do not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms."


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a schedular TDIU since December 26, 2012 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.25 (2017).

2.  There is no legal basis for the assignment of a compensable rating on an extraschedular basis for bilateral hearing loss.  38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the decision below for entitlement to a TDIU since December 26, 2012, a detailed explanation of how VA complied with its duties to notify and assist with regard to that issue is unnecessary.

With regard to the issue of entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis only, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  38 U.S.C. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  The Veteran provided testimony at a July 2011 hearing before a member of the Board.  There was also substantial compliance with September 2011 and October 2014 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

TDIU

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155.

On February 14, 2008, VA received the Veteran's request for a compensable rating for service-connected bilateral hearing loss.  As discussed in the September 2015 Board decision, the issue of a TDIU was raised by the record in connection with the claim on appeal for entitlement to a compensable rating for bilateral hearing loss.  See Rice, 22 Vet. App. at 447.  As a result, the date of claim for entitlement to a TDIU is February 14, 2008.

Since December 26, 2012, the Veteran has been service connected for coronary artery disease (CAD) rated at 60 percent; tinnitus rated at 10 percent and bilateral hearing loss and residuals of shrapnel wound in the right arm, each rated as noncompensable (0 percent).

The Board finds the Veteran's combined schedular disability rating is for consideration of a TDIU on a schedular basis during the appeal period since December 26, 2012.  Review of the record includes the following pertinent evidence.

In December 2017, the Veteran submitted a completed a VA Form 21-8940.  He documented working as a self-employed truck driver for 24 years from 1974 to 1998 for 40 hours per week.  He reported that his service-connected CAD, tinnitus, and hearing loss prevent him from securing or following any substantially gainful occupation.  These disabilities affected his full-time employment in 1974, he last worked full-time in 1998, became too disabled to work in 2002, and has not tried to obtain employment since he became too disabled to work.  The Veteran further reported his highest level of education is four years of high school, he received a commercial driver's license prior to being too disabled to work, and has not received any other education or training since he became too disabled to work.

In December 2017, the Veteran also submitted a September 2017 private vocational assessment.  The private physician, a rehabilitation consultant vocational specialist, noted review of the claims file and provided an accurate factual history of the Veteran's medical and occupational history.  Following the assessment, to include a telephone interview with the Veteran, the following was concluded with rationale:

[The Veteran's] symptoms from his service-connected disabilities of tinnitus, bilateral hearing loss, and CAD are so limiting that it is at least as likely as not that he has been unable to obtain and perform competitive work in any capacity . . . [The Veteran] is unable to work at even the sedentary level due to the combination of symptoms from his service connected disabilities of hearing loss and CAD.  That said, it is at least as likely as not that [the Veteran] is unable to obtain or perform substantially gainful employment in the national economy.

After review of the most probative evidence of record since December 26, 2012, as discussed above, the Veteran's service-connected disabilities as likely as not render him unable to obtain or retain substantially gainful employment.  In light of the Veteran's highest level of completed education and prior work history as well as credible testimony throughout the appeal period regarding the functional impact of his service-connected disabilities, the Board finds that the most probative evidence of record discussed above indicates his service-connected disabilities as likely as not render him unable to obtain or retain substantially gainful employment during the appeal period since December 26, 2012.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU since December 26, 2012 is granted.  See 38 C.F.R. §§ 3.102, 4.16.

Compensable Rating for Bilateral Hearing Loss on an Extraschedular Basis

As noted in the introduction, the April 2017 memorandum decision set aside the September 2015 Board decision, in part, for the issue of entitlement to a compensable rating for bilateral hearing loss regarding extraschedular consideration only.

An extraschedular evaluation may be provided for exceptional cases.  38 C.F.R. § 3.321.  The threshold factor (first step) for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With regard to the first step, the Board finds that the relevant rating schedule for service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 and Doucette v. Shulkin, 28 Vet. App. 366 (2017) adequately contemplate and describe the Veteran's symptoms and functional impairment of difficulty hearing high-pitched tones without the left hearing aid, hearing his grandchildren, pronouncing words correctly, and understanding speech in noisy environments, movies, telephone from another room, and smoke detectors caused by his service-connected bilateral hearing loss.  They are therefore not part of extraschedular analysis.  

 On the other hand, additional symptoms and functional impairment of avoiding interaction with people, frustration, and irritability caused by his service-connected bilateral hearing loss are not adequately contemplated by the relevant rating schedule for this disability, thus consideration under the second step set forth in Thun is needed in this case.

As noted above, the Veteran reported in the December 2017 VA Form 21-8940 that his service-connected bilateral hearing loss (along with CAD and tinnitus) prevent him from securing or following any substantially gainful occupation.  The Board also acknowledges that the September 2017 private vocational assessment notes the Veteran's report of getting frustrated, agitated, and exhausted from interaction.  Nevertheless, the private examiner concluded, in part, the following:  

The ability to listen to supervisors and interact with co-workers is necessary in competitive work.  . . . If one has difficulty communicating effectively on the job, the ability to be an efficient and productive worker is compromised.  This can lead to delays in getting work processes completed and errors in task completion, and would not be tolerated by an employer.

The Board finds this conclusion by the September 2017 examiner is generalized and does not provide an opinion under the facts of this specific case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As a result, the Board finds that the Veteran's exceptional disability picture that characterized by social avoidance, frustration, and irritability, does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to service-connected bilateral hearing loss.  In fact, the evidence of record does not include probative evidence indicating the Veteran's symptoms of social avoidance, frustration, and irritability caused by his service-connected bilateral hearing loss has caused him marked interference with employment as a self-employed truck driver or frequent periods of hospitalization at any time during the appeal period.  As a result, referral for extraschedular consideration for service-connected bilateral hearing loss, specifically for symptoms and functional impairment of social avoidance, frustration, and irritability, is not warranted.  

Effective January 8, 2018, VA amended its regulations pertaining to extraschedular consideration.  82 FR 57830 (December 8, 2017).  The provisions of the rule apply to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  The revised portion of 38 C.F.R. § 3.321(b)(1) states that, "To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service ... is authorized to approve ... an extra[]schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability."  

Thus, consideration of an extraschedular rating based upon the combined effects of the Veteran's service connected disabilities under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014) is not warranted.  

Lastly, the Board recognizes that the issue of entitlement to a TDIU prior to December 26, 2012 on an extraschedular basis is being remanded.  That issue is being remanded for the sole purpose of referring the matter for a decision pursuant to 38 C.F.R. § 4.16(b).  Such a decision by the Director is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  Therefore, this is not the type of situation where the TDIU is being remanded due to an incomplete record regarding the effect on employability of the service-connected disabilities.  These matters are not intertwined.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  For these reasons, referral for consideration of an extraschedular rating for service-connected bilateral hearing loss is not warranted.


ORDER

Entitlement to a TDIU since December 26, 2012 is granted.

A compensable rating for bilateral hearing loss on an extraschedular basis only is denied.


REMAND

When the percentage requirements are not met under 38 C.F.R. § 4.16(a), entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). 

From February 14, 2008 to December 25, 2012, the Veteran was service connected for tinnitus rated at 10 percent and bilateral hearing loss and residuals of shrapnel wound in the right arm, each rated as noncompensable (0 percent).

The Veteran's combined schedular disability rating does not meet the minimum requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis at any time during the appeal period prior to December 26, 2012.  See 38 C.F.R. § 4.25.  As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), from February 14, 2008 to December 25, 2012.

During the July 2011 video Board hearing, the Veteran asserted that he was a truck driver and that bilateral hearing loss affected his employability.  He explained that he would not pass a hearing test as part of the physical examination needed to drive a truck because he could not hear or pronounce words properly.

Following an October 2011 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus, the VA examiner opined that the degree and configuration of the Veteran's bilateral hearing loss would not be expected to render an individual unable to engage in substantially gainful employment.  Nevertheless, in this case, the Veteran has severe to profound sensorineural hearing loss bilaterally in the frequency range of 3000 - 8000 Hertz and that this hearing impairment would be expected to negatively impact the Veteran's employability if the employment required no hearing loss in the frequency range of 3000 Hertz and higher.

The Board finds the pertinent evidence discussed above raises the question of whether the Veteran's service-connected disabilities during the appeal period from February 14, 2008 to December 25, 2012 rendered him unable to follow a substantially gainful occupation.

Since the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the case is referred to the Under Secretary for Benefits or to the Director of the Compensation Service for a determination of whether the Veteran's disability picture requires the assignment of a TDIU on an extraschedular basis from February 14, 2008 to December 25, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of entitlement to a TDIU from February 14, 2008 to December 25, 2012 to the Director of the Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


